   Case 4:19-cv-00347-RSB-CLR Document 11 Filed 12/01/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 SHELIA BRUIN-BLAKE,

                Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-347

        v.

 PROFIT SERVICES GROUP, LLC; and
 JANE DOE, individually,

                Defendants.

                                            ORDER

       On March 24, 2020, after being advised that Plaintiff had reached a settlement with

Defendant Profit Services Group, LLC, the Court entered an Order administratively closing this

case. (Doc. 9.) In the Order, the Court provided the parties with a time period to present—if they

so desired—a dismissal judgment incorporating the terms of the settlement, so the Court could

retain jurisdiction to enforce the agreement. (Id.) That time period has passed and, rather than

filing a dismissal that includes the terms of the agreement, Plaintiff has recently filed a Notice of

Voluntary Dismissal, in which she dismisses the action against Defendant Profit Services Group,

LLC, with prejudice. (Doc. 10.) Profit Services Group, LLC, has not filed an answer or a motion

for summary judgment.

       Notably, however, Plaintiff’s Complaint asserts claims against an additional Defendant:

“Jane Doe, individual,” whom the Complaint describes as an “unidentified employee of [Profit

Services Group].” (See doc. 1.) Plaintiff’s Notice of Settlement, (doc. 7), and Notice of Voluntary

Dismissal, (doc. 10), make no reference to Jane Doe or the claims pending against her, and neither

document indicates an intent to dismiss those claims or to dismiss the case in its entirety.
   Case 4:19-cv-00347-RSB-CLR Document 11 Filed 12/01/20 Page 2 of 2



       Accordingly, the Court DIRECTS the Clerk of Court to REOPEN the case. Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Court DISMISSES all claims against

Defendant Profit Services Group, LLC, with prejudice, and DIRECTS the Clerk of Court to

update the docket accordingly. The Court further ORDERS Plaintiff, within FOURTEEN (14)

DAYS of this Order, to either dismiss the claims against Defendant Jane Doe, or file a written

notice indicating that she intends to proceed against Defendant Jane Doe and stating, in detail: (1)

the efforts she has undertaken since filing the Complaint to determine Doe’s identity; and (2) all

identifying information regarding Doe that she has obtained since filing the Complaint. Should

Plaintiff fail to comply with this Order, the Court will deem her claims against Jane Doe

abandoned and will dismiss those claims and close this case.

       SO ORDERED, this 1st day of December, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
